EXHIBIT 10.1

Dear Peter,

Thank you for your outstanding service to Hill-Rom Holdings, Inc. (“Company”),
and for your support of the, Board of Director’s succession planning process for
the Company’s next President and Chief Executive Officer (“CEO”). We appreciate
your desire to collaborate with the Company in your planning for retirement as
an employee of the Company closely after the date of your sixty fifth birthday
in April 2011 and also appreciate your willingness to assist the Company in an
orderly succession by stepping down as CEO earlier or later than that date,
depending on when your successor is identified. It is anticipated succession
will not occur before the 2010 calendar year. The purpose of this Letter
Agreement (“Agreement”) is to make sure that your talents are available and
maximized for the Company’s and new CEO’s benefit during the succession process
and subsequent transitional period, and ensure that your willingness and
flexibility as to your transition provides you appropriate compensation and
benefits for your continuing contributions to the success of the Company through
your originally contemplated retirement date.

Accordingly, this Agreement memorializes the terms of your employment through
your retirement and thereafter a contemplated consulting relationship with the
Company. Your “CEO Transition Date” will be the date a new CEO commences
employment with the Company. This Agreement amends the Employment Agreement
between you and the Company dated March 31, 2008 (“Employment Agreement”), and
any capitalized terms used, but not otherwise defined in this Agreement shall
have the meanings ascribed to those terms in the Employment Agreement.

1. Pre-Succession Period.

(a) During the period commencing on the date of this Agreement and ending on CEO
Transition Date (“Pre-Succession Period”), you will continue to be fully engaged
as the Company’s President and CEO. The terms of the Employment Agreement in
effect immediately prior to the date of this Agreement will continue in effect,
except as otherwise explicitly set forth in this Agreement. Your salary, at an
annualized rate of $840,000, shall continue to the later of December 31, 2009 or
the last day of the Pre-Succession Period. During the Pre-Succession Period you
will be eligible for a bonus under the Company’s Short Term Incentive
Compensation (“STIC”) Plan for the Company’s fiscal years 2009 (not pro-rated),
and for 2010 and 2011 prorated for the time you served as CEO, during such
periods which will be paid at the normal time for bonus payments. This bonus
will be based on overall corporate performance and the Company’s Compensation
and Management Development Committee’s (“Committee”) discretion as to your
personal performance modifier and will be subject to all of the terms of the
STIC Plan for the Company’s fiscal years 2009, 2010 and 2011, respectively.

(b) On the CEO Transition Date, you agree that you will automatically, without
further action, cease serving as a member of the Boards of Directors of the
Company or any of its subsidiaries (“Boards”). From and after the CEO Transition
Date you will no longer be eligible to be elected to any of the Boards after
such date, except in any of the Boards’ sole discretion.

(c) On the CEO Transition Date, (i) the Change in Control Agreement between you
and the Company dated March 31, 2008 will automatically, without further action
required, terminate, and the Company and you will have no obligations thereafter
under such Change in Control Agreement. Your treatment in the event of your
termination not for cause by the Company, whether in connection with a change in
control or otherwise, is addressed in Sections 3(d) and (e), 4 and 6 (b) and (c)
below.

(d) If the CEO Transition Date is on or after April 30, 2011, from and after the
CEO Transition Date you will no longer be an employee, officer or President and
CEO of the Company or any of its subsidiaries, you will no longer be eligible to
be elected to such positions, and you will not be entitled to any Severance
Payments under Paragraph 16 of your Employment Agreement. Subject to the terms
and conditions contained in this Agreement and the Consulting Agreement attached
hereto as Exhibit A (“Consulting Agreement”), you will be entitled to the
payments under Section 5 of this Agreement.

(e) Until the CEO Transition Date, the Committee will determine, based on the
then existing facts and circumstances whether, and the extent to which, ongoing
stock based awards will be granted to you.

2. Post-Succession Period.

(a) If the CEO Transition Date is on or after April 30, 2011, there shall be no
Post-Succession Period as set forth in this Section 2, and this Section 2 shall
terminate and be null and void for all purposes.

(b) If your CEO Transition Date is before April 30, 2011, then during the period
commencing on the day immediately following the CEO Transition Date and ending
on April 30, 2011 (“Post-Succession Period”), you will no longer be President or
CEO of the Company, and you will no longer be eligible to be elected to such
position beginning on the first day of the Post-Succession Period. However,
during the Post-Succession Period you will continue to be employed by the
Company through April 30, 2011. It is contemplated that you would continue to
advise and help shape the Company’s business and product innovation initiatives.
You will continue to be subject to the terms of the Employment Agreement as
modified by this Agreement. You will report solely to the Company’s CEO and will
hold the title “Chief Innovation Officer.” All work and tasks to be started and
completed by you in this position will be authorized by the then existing CEO.

(c) During the Post-Succession Period and for the services rendered as an
employee of the Company as described in Section 2(b) above, you will receive an
annualized salary of $500,000 payable in regular payroll installments, which
shall be your “Base Salary” as defined in the Employment Agreement (“Base
Salary"); provided, that to receive such amount you will be available to perform
services constituting at least 40% of your time, which, for purposes of this
agreement shall be agreed to be at least 1,000 hours per year on a fully
annualized basis (or an average of 83.33 hours per month). For the first 250
hours you will receive no additional compensation and for and any days or hours
worked in excess of 250 hours, you will receive an additional $2,000 per eight
hour day (“Employment Per Diem Amount”) or $250 per hour (“Employment Hourly
Amount”) as payment for time spent in your new position described in
Section 2(a) above. With respect to the Employment Per Diem Amount and
Employment Hourly Amount, within ten (10) days after the end of each calendar
month in the Post-Succession Period, you will provide the General Counsel of the
Company a report reflecting each day (and/or hour) you worked in your new
position during such month, and within fourteen (14) days of the receipt of such
report, the Company will pay you the Employment Per Diem Amount and Employment
Hourly Amount for such month based on the days and hours worked as reflected in
the report.

(d) It is anticipated that you will incur a “separation from service” (under
Treasury Regulation Section 1.409A-1(h)) on the last day of the Post-Succession
Period. As of the last day of the Post-Succession Period, you agree that you
will automatically, without further action, cease serving as an employee or
officer of the Company or any of its subsidiaries, and you will not be entitled
to any Severance Payments under Paragraph 16 of your Employment Agreement.
Subject to the terms and conditions contained in this Agreement and the
Consulting Agreement, you will be entitled to the payments under Section 5.

3. Benefits During the Pre- and Post-Succession Periods.

(a) During the Pre-Succession Period and Post-Succession Period (if applicable)
you will continue to receive the benefits described in Section 4(f) and Section
4(h) of the Employment Agreement, except as provided in (i) and (ii) below, both
being effective with your CEO Transition Date.

(i) With respect to health, dental and vision coverage, you will be eligible for
coverage under the related Company plans in accordance with Section 4980B of the
Internal Revenue Code of 1986, as amended (“COBRA Coverage”). The Company will
fully subsidize and provide such COBRA Coverage at no cost to you on an
after-tax basis.

(ii) With respect to disability benefits, upon your becoming disabled, you will
immediately notify the Company of such disability, and (A) the Company will
continue to pay you your Base Salary during the period that you otherwise would
be entitled to benefits under the Company’s short-term disability plan (if not
so entitled); and (B) upon such disability continuing in duration to become a
long-term disability, you will be a participant under the Company’s long term
disability plan and receive the long-term disability benefits as are due you
under such plan. For purposes of this Section 3(a)(ii), “disability” shall have
the same meaning as disability set forth in the disability plans of the Company.

(b) During the Pre-Succession Period and so long as you remain an employee of
the Company during such period, you will continue to receive the “Aircraft Use”
benefit described in Section 4(g) of the Employment Agreement, but during the
Post-Succession Period (if applicable), the Aircraft Use benefit shall be
revised to be that your Aircraft Use can only be for Company business (including
business travel to Batesville, Indiana) and only upon receipt of the approval of
the then existing CEO (or in accordance with parameters and procedures
previously-agreed with the CEO). During the Post-Succession Period (if
applicable) there shall be no Aircraft Use for personal travel.

(c) During the Pre-Succession Period and so long as you remain an employee of
the Company during such period, the office and clerical support provided to you
prior to the date of this Agreement will continue to be provided to you. During
the Post-Succession Period (if applicable) and so long as you remain an employee
of the Company during such period, an office will be provided to you at the
Company’s home office (or other premises as may be mutually agreed) as well as
the reasonable use of an assistant for any work on any Company business. You
also will be furnished such other offices and related facilities and support
personnel as are commensurate with your new role and responsibilities, to be
determined by the CEO. During the Post-Succession Period (if applicable), unless
requested by the Company CEO for business purposes, it is not expected that you
will need to travel to Batesville, Indiana to perform your employment services
but may do so if, in your discretion, it facilitates your duties and
responsibilities.

(d) Except as provided in Section 3(f) below, all equity-based compensation
which has not vested prior to the date of the Agreement shall continue to vest
in accordance with the related grant or award agreement so long as you continue
to be an employee of the Company during the Pre-Succession Period and
Post-Succession Period. Notwithstanding the foregoing, all then-unvested
performance-based restricted stock units (“RSU”) will become fully vested on
April 30, 2011, but only if you are an employee of the Company on such date or
if the Company terminates your employment prior to April 30, 2011 for reasons
other than for Cause (as defined in Section 10 of the Employment Agreement) or
you terminate due to Good Reason (during the Pre-Succession Period as defined
under Paragraph 11 of the Employment Agreement, and during the Post-Succession
Period as defined under Section 6(b) below), and shares of Company common stock
underlying the RSUs will be distributed to you only to the extent the
performance goals are achieved at the end of the applicable performance periods,
with those RSUs whose performance goals are not achieved being forfeited.

(e) Except as otherwise provided in this Section 3(e), with respect to any
Company stock options granted to you prior to this Agreement (“Stock Options”),
if your employment with the Company terminates prior to April 30, 2011, such
Stock Options shall be exercised in accordance with terms of the applicable
stock option agreements. If your employment is terminated by the Company prior
to April 30, 2011 other than for Cause or by you for Good Reason, you will be
fully vested in all Stock Options, except performance-based Stock Options, and
shall have until May 1, 2014 to exercise those vested Stock Options. With
respect to performance-based Stock Options, if your employment is terminated by
the Company prior to April 30, 2011 other than for Cause or by you for Good
Reason, you will be treated as if you had retired on April 30, 2011. From and
after April 30 2011 or your CEO Transition Date, if later, all vested options
may be exercised prior to the earlier to occur of (i) the last day of the “Term”
of such option as set forth in the related option agreement or (ii) the latter
of May 1, 2014 or the third anniversary of your CEO Transition Date.

(f) On December 3, 2009 you will be granted RSUs having a face value of
$200,000. The number of RSUs granted will be equal to $200,000 divided by the
average of the high and low Hill-Rom Holding’s Inc. stock price on that date.
The RSUs will vest on December 3, 2010 so long as you are employed on such date,
or upon the event of your death, termination due to your Disability (as defined
under Section 12 of the Employment Agreement), termination by the Company
without Cause or by you for Good Reason before that date, and will be
distributed within fifteen (15) days thereafter. Other than the grant of the
RSUs set forth in the preceding sentence, no equity-based compensation will be
granted to you after the date of this Agreement, except in the discretion of the
Board or a Committee thereof.

(g) Upon receipt of an invoice therefore, the Company will promptly pay your
actual and reasonable out of pocket legal costs of negotiating and entering into
this Agreement, but not more than $25,000 in the aggregate.

4. Retirement.

Upon cessation of your employment with the Company, except as provided below if
the Company terminates your employment other than for Cause, or you terminate
for Good Reason before April 30, 2011, all benefits described in Sections 3(a),
3(b) and 3(c) of this Agreement shall terminate except those benefits which
specifically continue after termination of employment. Notwithstanding the
foregoing, if your employment is terminated by the Company other than for Cause
or you terminate for Good Reason before April 30, 2011, all benefits described
in Section 4(f) of the Employment Agreement, other than 401(k) Savings Plan and
Supplemental Executive Retirement Plan participation, and in Section 3(a) of
this Agreement will continue until April 30, 2011 (provided, COBRA Coverage will
expire at such time thereafter as is provided in accordance with the terms of
applicable plan under which it is provided).

5. Consulting Period.

(a) If the CEO Transition Date is on or after April 30, 2012, there shall be no
Consulting Period as set forth in this Section 5 and this Section 5 shall
terminate and be null and void for all purposes.

(b) Starting on the latter to occur of your CEO Transition Date or May 1, 2011
and ending April 30, 2012 (“Consulting Period”), you agree to be a consultant to
the Company pursuant to a consulting agreement substantially identical to the
Consulting Agreement.

6. Miscellaneous.

(a) Except as provided in Section 6(b) below, while you are employed during the
Pre-Succession Period and Post-Succession Period, all obligations of the Company
and all of your obligations under the Employment Agreement which are not
specifically revised by this Agreement shall continue to be obligations of both
Parties.

(b) You hereby agree that from and after the date on which a new CEO commences
employment with the Company no provision under Section 2 of this Agreement or
the satisfaction of any obligation hereunder, including but not limited to your
ceasing to serve as President and CEO and a member of any of the Boards, shall
provide you the right to terminate your employment for “Good Reason” as set
forth under Section 11 of the Employment Agreement. Notwithstanding the
foregoing, during the Post-Succession Period, your right to terminate your
employment with the Company for “Good Reason” shall continue provided that for
purposes of Section 11 of the Employment Agreement, all references to your
position, duties, responsibilities, Base Salary, compensation, office space,
related facilities, support personnel and other similar terms shall be the
position, duties, responsibility, Base Salary, compensation, office space,
related facilities, support personnel and other similar terms set forth in
Section 2 and/or Section 3.

(c) If during the Pre-Succession Period or Post-Succession Period, your
employment is terminated by the Company without Cause or you terminate your
employment with the Company for Good Reason (as provided above), in lieu of the
severance payments set forth in Sections 16 and 17 of the Employment Agreement
(subject to satisfying all other conditions under that Agreement, e.g.,
execution of a Separation and Release Agreement), you shall be entitled to
receive any remaining balances under your Base Salary and Consulting Fee (as
provided under Exhibit A), and benefits due you, otherwise payable or to be
provided above under this Agreement. This Section 6(c) does not entitle you to
any payments of the Employment Per Diem Amount, Employment Hourly Amount,
Consulting Per Diem Amount or Consulting Hourly Amount for hours/days not
worked.

(d) You represent and acknowledge that in signing this Agreement you do not
rely, and have not relied, upon any representation or statement made by the
Company or by any of the Company’s employees, officers, agents, stockholders,
directors or attorneys with regard to the subject matter, basis or effect of
this Agreement other than those specifically contained herein.

(e) You acknowledge that you have been offered a reasonable amount of time
within which to consider and review this Agreement; that you have carefully read
and fully understand all of the provisions of this Agreement; and that you have
entered into this Agreement knowingly and voluntarily.

(f) All payments to be made under this Agreement and the Employment Agreement
are subject to applicable federal, state and any other tax withholding
requirements.

Very truly yours,

Hill-Rom Holding, Inc.

By:

Accepted and Agreed to this      
day of      , 2009.

Peter H. Soderberg

EXHIBIT A

CONSULTING AGREEMENT

THIS AGREEMENT is made as of [Effective Date to be filled in here] (“Effective
Date”) by and between Hill-Rom Holdings, Inc. (“Company”) and Peter Soderberg in
his individual capacity (“Consultant”).

WITNESSETH

WHEREAS, the Company and its affiliates are engaged in the healthcare industry
throughout the United States and abroad including, but not limited to, the
design, manufacture, sale, service and rental of hospital beds and stretchers,
hospital furniture, medical-related architectural products, specialty sleep
surfaces (including therapeutic surfaces), movable medical equipment as well as
other medical-related accessories, devices and products;

WHEREAS, Consultant retired from the Company on [retirement date to be filled in
here], at which time the parties contemplated that Consultant would make himself
available from time to time following his retirement to perform certain
consulting services until April 30, 2012; and

WHEREAS, the Company and Consultant (collectively referred to herein as the
“Parties” or individually as a “Party”) acknowledge and agree that the execution
of this Agreement is necessary to memorialize the terms and conditions of their
engagement as well as to protect the Company’s confidential information,
goodwill and other legitimate business concerns.

NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and in further consideration of each act done pursuant to this Agreement
by either of the Parties hereto, the Parties agree as follows:

1. Independent Contractor. Effective the Effective Date, the Company hereby
engages Consultant, and Consultant accepts such engagement, as an independent
contractor to provide the consulting services described herein based upon the
terms and conditions set forth in this Agreement. It is mutually understood and
agreed that Consultant shall not be considered an employee, agent or partner of
the Company and neither Party shall have any authority to bind the other in any
respect. Consultant shall not engage in any conduct or communication which would
create any appearance that he was able to bind the Company in any regard.

2. Duties of Consultant. Upon request of the Company and on a mutually agreeable
basis, Consultant agrees to [Description of work to be filled in here at time of
execution by the Parties], and such other services as may be mutually agreed
from time to time by the Consultant and the Company’s Chief Executive Officer.
Consultant shall report to the Company’s Chief Executive Officer. Except as
specifically otherwise provided in this Agreement, Consultant shall not be
prohibited from providing consulting or other services (other than in full-time
employment) to any third party.

3. Performance of Duties. Consultant agrees to perform such Consulting Services
in an ethical and professional manner. Consultant agrees to comply with and be
bound by all laws, rules and regulations that are applicable to the performance
of said services, including all requirements regarding Equal Employment
Opportunity, the provisions of Executive Orders 11246 and 13201 (as may be
applicable) as well as all related rules and regulations. Consultant shall
comply with the policies of the Company to the extent applicable to its
independent service-providers, including, without limitation, applicable
policies regarding the confidentiality, privacy and ownership of Company
information. At no time during the term of this Agreement will Consultant
provide any consulting services or similar services to any individual or entity
which competes with the Company or any Affiliate (defined below).

4. Consultant’s Agents and Employees. This is a personal service agreement.
Consultant shall not use agents, employees or subcontractors to perform the
services under this Agreement or otherwise delegate to any person or entity such
services, without the written consent of the Company. Consultant shall be liable
hereunder for the acts and/or omissions of any agent or employee of Consultant
and shall cause all such individuals involved in providing services to the
Company hereunder to execute all documents and to do all things necessary to
hold in strictest confidence all trade secrets and Confidential Information,
consistent with and disclosed pursuant to the terms of this Agreement and to
otherwise fully comply with the terms and conditions of this Agreement.
Additionally, Consultant acknowledges that he is solely responsible for
compliance with all applicable laws governing his relationship with his agents,
employees and subcontractors, specifically including federal, state and local
law concerning wages, hours, terms and conditions of employment, unemployment
compensation, workers compensation, social security and other payroll
withholdings and employment taxes.

5. Conflict of Interest. Consultant represents and warrants that he is unaware
of any agreement which would in any way prohibit or interfere with the
performance of any services by Consultant contemplated hereunder. Moreover,
Consultant hereby warrants that this Agreement does not present any conflict of
interest or otherwise interfere with any pre-existing obligations he may
otherwise have. Consultant agrees that if any conflict of interest should arise
during the term of this Agreement, Consultant shall promptly notify the Company
of such conflict and the Company may, at his option, immediately cancel this
Agreement. Consultant agrees to indemnify the Company Indemnified Parties (as
defined in Section 11 below) from and against any legal action brought against
it by a third party based on any alleged breach by Consultant of any such
agreement, conflict of interest or other obligation.

6. Compensation and Hours. During the term of this Agreement, Consultant will be
paid an annualized rate of $500,000 (“Consulting Fee”) plus $2,000 per day for
each eight hour day (“Consulting Per Diem Amount”) or $250 per hour (“Consulting
Hourly Amount”) Consultant performs services under this Agreement . Except as
provided below, the Consulting Fee will be paid at the same intervals as
Consultant’s salary was paid to Consultant while employed by the Company. With
respect to the Consulting Per Diem Amount and/or Consulting Hourly Amount,
within ten (10) days after the end of each calendar month during the term of
this Agreement, Consultant will provide the General Counsel of the Company a
report reflecting each day (and/or hour) worked as a Consultant under this
Agreement during such month, and within fourteen (14) days of the receipt of
such report, the Company will pay Consultant the Consulting Per Diem Amount for
such month based on the days worked as reflected in the report. If during the
term of this Agreement, the Agreement is terminated by the Company without
Consultant’s breach, or Consultant terminates this Agreement because of the
Company’s breach after providing the Company notice of such breach with
reasonable disclosure of the circumstances of such breach and a reasonable
opportunity to cure such breach if cure is possible, Consultant shall receive
any remaining balance of the Consulting Fee as and when it otherwise is payable
for the remainder of the term. If Consultant dies at any time during the term of
this Agreement, all amounts unpaid and due Consultant (including unpaid
Consulting Fees through the last day of the term) shall be paid to Consultant’s
estate.

Notwithstanding the immediately preceding paragraph, no payments due and payable
hereunder will be paid to Consultant during the first six (6) months following
Consultant’s separation from service from the Company (which is anticipated to
occur immediately prior to the Effective Date) (or for such shorter period if
the term of this Agreement is less than 6 months), and any and all Consulting
Fees, Consulting Per Diem Amounts and/or Consulting Hourly Amounts earned in the
first six months (or shorter period) following the Effective Date will be paid
in one lump sum on the day following the six month anniversary of such
separation from service. It is anticipated that, during term of this Agreement
(as provided at Section 10 below), Consultant shall not perform any services for
the Company (or any other entity that would be considered a “service recipient”
along with the Company under Treasury Regulation Section 1.409A-1(g)) in excess
of 20% of the time Consultant expended to perform services for the Company (and
any other such service recipient) during the 36 months preceding the Effective
Date. The Company and Consultant agree that, during term of this Agreement (as
provided at Section 10 below), Consultant shall not perform services under this
Agreement for the Company (or any other entity that would be considered a
“service recipient” along with the Company under Treasury
Regulation Section 1.409A-1(g)) in excess of 20% of the time Consultant expended
to perform services for the Company (and any other such service recipient)
during the 36 months preceding the Effective Date. Consultant shall be solely
responsible for monitoring his hours worked to remain at or below the
aforementioned 20% threshold.

7. Expenses. Consultant shall be reimbursed for any reasonable and ordinary
actual and out of pocket travel or other business expenses, including lodging
and use of rental cars, undertaken at the specific request of and for the sole
benefit of the Company. To be eligible for such reimbursement, Consultant shall
comply with the Company’s travel and other business expense reimbursement
policies applicable to its senior executives in arranging and paying for all
travel related and other such business expenses associated with the services to
be performed hereunder and shall be required to complete an appropriate expense
form, which shall be accompanied by copies of appropriate receipts or other
documentation evidencing the amount of and purpose for such expenses. All such
business expenses, other than travel expenses, shall be borne by Consultant
unless specifically pre-approved in writing by the Company. Any mileage expenses
shall be reimbursed at the applicable rate published by the Internal Revenue
Service.

8. Taxes. The Company shall issue after the end of each calendar year a
Form 1099 reporting all payments made to Consultant under the terms of this
Agreement. Consultant shall be solely responsible for all Federal, State and
local taxes applicable to the amounts paid by the Company under this Agreement.
Consultant will be solely responsible for any wages to be paid to his employees
and related expenses, including applicable taxes due on any monies paid to
Consultant’s employees. Consultant agrees to indemnify, hold harmless and
immediately reimburse the Company Indemnified Parties (defined below) for any
and all tax obligations, penalties or attorneys’ fees incurred by the Company on
account of any such payments. In no case shall the Company be liable for any
additional payments to Consultant due to any tax liability incurred but not
anticipated by the Parties at the time this Agreement was first entered into.
Prior to signing this Agreement, Consultant had been advised, and is being
advised by this Agreement, to consult with an attorney or tax advisor of
Consultant’s choice concerning its terms and conditions.

9. Code Section 409A. The terms of the Agreement shall be construed and shall be
paid in such manner as necessary to fall within the applicable exemptions to
Code Section 409A, as provided under Treasury Regulations Sections 1.409A-1, et.
seq, or to the extent applicable, to comply with Code Section 409A and the
Treasury Regulations issued under Treasury Regulation Section 1.409A-1, et. seq.
To the extent a provision of the Agreement is contrary to or fails to address
the minimum requirements of Section 409A of the Code and applicable guidance
issued thereunder, the Company may, in its sole discretion, take such steps as
it deems reasonable to provide the coverage or benefits provided under the
Agreement so as to comply with Section 409A of the Code and the guidance issued
thereunder; provided, however, that, any and all tax liability and penalties
resulting from non-compliance with Section 409A of the Code shall remain the
sole responsibility of the Consultant.

10. Term of Agreement. Except as otherwise provided herein, this Agreement shall
be in full force and effect from the Effective Date until April 30, 2012, at
which time this Agreement will be deemed to have expired and terminated without
further notice or obligation to Consultant, unless extended in no less than six
(6) month increments pursuant to a written agreement signed by both Parties.

11. Indemnification. Consultant agrees to indemnify, defend and hold harmless
the Company, its affiliates and each of their respective directors, officers,
employees, representatives and agents (“Company Indemnified Parties”) from and
against any and all claims, damages, losses, liability, expenses and costs
(including attorneys’ fees) that may be incurred by or asserted against any of
the Company Indemnified Parties on account of or arising out of any act or
omission by Consultant, including its agents, employees and assigns in
conjunction with the performance of services hereunder. The Company shall, to
the maximum extent permitted under applicable law, indemnify Consultant for, and
hold him harmless against, all acts and omissions of Consultant hereunder taken
or not taken in the good faith reasonable belief (i) that such action or
omission is in the best interests of the Company, and (ii) that the action or
omission is lawful; except that this indemnification shall not apply in the case
of Consultant’s gross negligence, willful misconduct or bad faith.

12. Limitation of Liability. The Parties agree that in no event shall either of
them be liable to the other for any incidental, special, indirect, or
consequential damages which may arise under this Agreement, specifically
including, without limitation, loss of anticipated profits or other economic
loss in connection with, or raising out of, this Agreement.

13. Assignment of Rights.



  (a)   Copyrights. Consultant agrees that all works of authorship fixed in any
tangible medium of expression by him during the term of this Agreement relating
to the Company’s business (“Works”), either solely or jointly with others, shall
be and remain exclusively the property of the Company. Each such Work created by
Consultant is a “work made for hire” under the copyright law and the Company may
file applications to register copyright in such Works as author and copyright
owner thereof. If, for any reason, a Work created by Consultant is excluded from
the definition of a “work made for hire” under the copyright law, then
Consultant shall, and does hereby assign, sell, and convey to the Company the
entire rights, title, and interests in and to such Work, including the copyright
therein, to the Company. Consultant will execute any documents that the Company
deems necessary in connection with the assignment of such Work and copyright
therein. Consultant will take whatever steps and do whatever acts the Company
requests, including, but not limited to, placement of the Company’s proper
copyright notice on Works created by Consultant to secure or aid in securing
copyright protection in such Works and will assist the Company or its nominees
in filing applications to register claims of copyright in such Works. The
Company shall have free and unlimited access at all times to all Works and all
copies thereof and shall have the right to claim and take possession on demand
of such Works and copies.



  (b)   Inventions. All discoveries, concepts, and ideas, whether patentable or
not including, but not limited to, apparatus, processes, methods, compositions
of matter, techniques, and formulae, as well as improvements thereof or know-how
related thereto, relating to any present or prospective product, process, or
service of the Company (“Inventions”) that Consultant conceives or makes as a
result of or in connection with this Agreement, shall become and remain the
exclusive property of the Company, whether patentable or not. Consultant hereby
assigns to the Company all of Consultant’s rights, title, and interests in and
to such Inventions, any applications for United States and foreign Letters
Patent, any United States and foreign Letters Patent, and any renewals thereof
granted upon such Inventions, and Consultant will, without royalty or any
additional consideration:



  1)   Inform the Company promptly and fully of such Inventions by written
reports, setting forth in detail the procedures employed and the results
achieved;



  2)   Assign to the Company all of Consultant’s rights, title, and interests in
and to such Inventions, any applications for United States and foreign Letters
Patent, any United States and foreign Letters Patent, and any renewals thereof
granted upon such Inventions;



  3)   Assist the Company or its nominees, at the expense of the Company, to
obtain such United States and foreign Letters Patent for such Inventions as the
Company may elect; and



  4)   Execute, acknowledge, and deliver to the Company at the Company’s expense
such written documents and instruments, and do such other acts, such as giving
testimony in support of Consultant’s inventorship, as may be necessary in the
opinion of the Company, to obtain and maintain United States and foreign Letters
Patent upon such Inventions and to vest the entire rights and title thereto in
the Company and to confirm the complete ownership by the Company of such
Inventions, patent applications, and patents.

14. Company Property. All records, files, drawings, documents, data in whatever
form, equipment, and the like relating to, or provided by, the Company shall be
and remain the sole property of the Company. Upon termination of this Agreement,
Consultant agrees to immediately return to the Company all such items without
retention of any copies and without additional request by the Company.

15. Limitation on Intellectual Property Rights. The Parties agree that the
foregoing provision shall not be construed to include any works or inventions
which are not related to the Company’s business or to the Company’s Confidential
Information, which were developed entirely by Consultant through his own efforts
and resources, or developed by Consultant for other third parties except as may
be prohibited by the restrictive covenants contained herein.

16. Confidential Information.  Consultant acknowledges that the Company and its
affiliated entities (herein collectively referred to as “Companies”) possess
certain trade secrets as well as other confidential and proprietary information
which they have acquired or will acquire at great effort and expense. Such
information may include, without limitation, confidential information, whether
in tangible or intangible form, regarding the Companies’ products and services,
marketing strategies, business plans, operations, costs, current or prospective
customer information (including customer identities, contacts, requirements,
creditworthiness, preferences, and like matters), product concepts, designs,
prototypes or specifications, research and development efforts, technical data
and know-how, sales information, including pricing and other terms and
conditions of sale, financial information, internal procedures, techniques,
forecasts, methods, trade information, trade secrets, software programs, project
requirements, inventions, trademarks, trade names, and similar information
regarding the Companies’ business(es) (collectively referred to herein as
“Confidential Information”). Consultant further acknowledges that, prior to and
during the term of this Agreement, Consultant has had and will have access to,
will become acquainted with, and/or may help develop, such Confidential
Information. Confidential Information shall not include information readily
available in the public so long as such information was not made available
through fault of Consultant or wrong doing by any other individual.

17. Restricted Use of Confidential Information.  Consultant agrees that all
Confidential Information is and shall remain the sole and exclusive property of
the Company and/or its affiliated entities. Except as may be expressly
authorized by the Company in writing, Consultant agrees not to disclose, or
cause any other person or entity to disclose, any Confidential Information to
any third party during the term of this Agreement and for as long thereafter as
such information remains confidential (or as limited by applicable law).
Further, Consultant agrees to use such Confidential Information only in the
course of Consultant’s duties in furtherance of the Company’s business and
agrees not to make use of any such Confidential Information for Consultant’s own
purposes or for the benefit of any other entity or person.

18. Acknowledged Need for Limited Restrictive Covenants.  Consultant
acknowledges that the Companies have spent and will continue to expend
substantial amounts of time, money and effort to develop their business
strategies, Confidential Information, customer identities and relationships,
goodwill and employee relationships, and that Consultant will benefit from these
efforts. Further, Consultant acknowledges the inevitable use of, or near-certain
influence by Consultant’s knowledge of, the Confidential Information disclosed
to Consultant during the course of employment if allowed to compete against the
Company in an unrestricted manner and that such use would be unfair and
extremely detrimental to the Company. Accordingly, based on these legitimate
business reasons, Consultant acknowledges the Company’s need to protect its
legitimate business interests by reasonably restricting Consultant’s ability to
compete with the Company on a limited basis.

19. Non-Solicitation.1  Until the later of (x) the end of the term of this
Agreement or (y) eighteen (18) months after the Effective Date, Consultant
agrees not to directly or indirectly engage in the following prohibited conduct:



  (a)   Solicit, offer products or services to, or accept orders for, any
Competitive Products or otherwise transact any competitive business with, any
customer or entity with whom Consultant had contact or transacted any business
on behalf of the Company (or any Affiliate thereof) during the eighteen
(18) month period preceding the termination of this Agreement or about whom
Consultant possessed, or had access to, confidential and proprietary
information;



  (b)   Attempt to entice or otherwise cause any third party to withdraw,
curtail or cease doing business with the Company (or any Affiliate thereof),
specifically including customers, vendors, independent contractors and other
third party entities;



  (c)   Disclose to any person or entity the identities, contacts or preferences
of any customers of the Company (or any Affiliate thereof), or the identity of
any other persons or entities having business dealings with the Company (or any
Affiliate thereof);



  (d)   Induce any individual who has been employed by or had provided services
to the Company (or any Affiliate thereof) within the six (6) month period
immediately preceding the termination of this Agreement, to terminate such
relationship with the Company (or any Affiliate thereof);



  (e)   Assist, coordinate or otherwise offer employment to, accept employment
inquiries from, or employ any individual who is or had been employed by the
Company (or any Affiliate thereof) at any time within the six (6) month period
immediately preceding such offer, or inquiry;



  (f)   Otherwise attempt to directly or indirectly interfere with the Company’s
business, the business of any of the Companies or their relationship with their
employees, consultants, independent contractors or customers.

20. Limited Non-Compete.  For the above-stated reasons, and as a condition of
employment to the fullest extent permitted by law, Consultant agrees during the
Relevant Non-Compete Period not to directly or indirectly engage in the
following competitive activities:



  (a)   Consultant shall not have any ownership interest in, work for, advise,
consult, or have any business connection or business or employment relationship
in any competitive capacity with any Competitor unless Consultant provides
written notice to the Company of such relationship prior to entering into such
relationship and, further, provides sufficient written assurances to the
Company’s satisfaction that such relationship will not, jeopardize the Company’s
legitimate interests or otherwise violate the terms of this Agreement;



  (b)   Consultant shall not engage in any research, development, production,
sale or distribution of any Competitive Products, specifically including any
products or services relating to those for which Consultant provided any
services for the eighteen (18) month period preceding the termination of this
Agreement;



  (c)   Consultant shall not market, sell, or otherwise offer or provide any
Competitive Products to any customer of the Company with whom Consultant had
contact (either directly or indirectly) or consulted with at any time during the
eighteen (18) month period preceding the termination of this Agreement;

21. Non-Compete Definitions.  For purposes of this Agreement, the Parties agree
that the following terms shall apply:



  (a)   “Affiliate” includes any parent, subsidiary, joint venture, or other
entity controlled, owned, managed or otherwise associated with the Company;



  (b)   “Competitive Products” shall include any product or service that
directly or indirectly competes with, is substantially similar to, or serves as
a reasonable substitute for, any product or service in research, development or
design, or manufactured, produced, sold or distributed by the Company;



  (c)   “Competitor” shall include any person or entity that offers or is
actively planning to offer any Competitive Products and may include (but not be
limited to) any entity identified on the Company’s Illustrative Competitor List,
attached hereto as Attachment 1, which may be amended from time to time to
reflect changes in the Company’s business and competitive environment (updated
competitor lists will be provided to Consultant upon reasonable request);



  (d)   “Relevant Non-Compete Period” shall mean the period commencing on the
Effective Date and ending on the later of (x) the date of termination of this
Agreement and (y) eighteen (18) months after the Effective Date, regardless of
the reason for such termination;



  (e)   “Directly or indirectly” shall be construed such that the foregoing
restrictions shall apply equally to Consultant whether performed individually or
as a partner, shareholder, officer, director, manager, employee, salesman,
independent contractor, broker, agent, or consultant for any other individual,
partnership, firm, corporation, company, or other entity engaged in such
conduct.

22. Consent to Reasonableness.  In light of the above-referenced concerns,
including Consultant’s knowledge of and access to the Companies’ Confidential
Information, Consultant acknowledges that the terms of the foregoing restrictive
covenants are reasonable and necessary to protect the Company’s legitimate
business interests and will not unreasonably interfere with Consultant’s ability
to obtain alternate employment. As such, Consultant hereby agrees that such
restrictions are valid and enforceable, and affirmatively waives any argument or
defense to the contrary. Consultant acknowledges that this limited
non-competition provision is not an attempt to prevent Consultant from obtaining
other employment in violation of IC §22-5-3-1 or any other similar statute.
Consultant further acknowledges that the Company may need to take action,
including litigation, to enforce this limited non-competition provision, which
efforts the Parties stipulate shall not be deemed an attempt to prevent
Consultant from obtaining other employment.

23. Survival of Restrictive Covenants and Other Rights and
Obligations.  Consultant and the Company agree that the above restrictive
covenants, as well as the Consultant’s (or his estate’s) entitlement to any
unpaid amounts due under Section 6 and his indemnification rights and
obligations set forth in Section 11, shall survive the termination of this
Agreement for any reason. Consultant agrees that it would be difficult to
measure any damages to the Company from a breach of the above-referenced
restrictive covenants, but acknowledges that the potential for such damages
would be great, incalculable and irremediable, and that monetary damages alone
may be an inadequate remedy. Accordingly, Consultant agrees that the Company
shall be entitled to seek immediate injunctive relief against such breach, or
threatened breach, in any court having jurisdiction. In addition, if Consultant
violates any such restrictive covenant, Consultant agrees that the period of
such violation shall be added to the applicable term of the restriction.
Consultant acknowledges that the remedies described above shall not be the
exclusive remedies, and the Company may seek any other remedy available to it
either in law or in equity, including, by way of example only, statutory
remedies for misappropriation of trade secrets, and including the recovery of
compensatory or punitive damages. Consultant further agrees that the Company
shall be entitled to an award of all costs and attorneys’ fees incurred by it in
any attempt to enforce the terms of this Agreement. Consultant further
acknowledges that any alleged breach by the Company of any contractual,
statutory or other obligation shall not excuse or terminate the obligations
hereunder or otherwise preclude the Company from seeking injunctive or other
relief. Rather, Consultant acknowledges that such obligations are independent
and separate covenants undertaken by Consultant for the benefit of the Company.

24. Post-Termination Notification.  For the duration of Consultant’s Relevant
Non-Compete Period or other restrictive covenant period, which ever is longer,
Consultant agrees to promptly notify the Company no later than five (5) business
days of Consultant’s acceptance of any employment or consulting engagement. Such
notice shall include sufficient information to ensure Consultant’s compliance
with Consultant’s non-compete obligations and must include at a minimum the
following information:  (i) the name of the employer or entity for which
Consultant is providing any consulting services; (ii) a description of
Consultant’s intended duties as well as (iii) the anticipated start date. Such
information is required to ensure Consultant’s compliance with Consultant’s
non-compete obligations as well as all other applicable restrictive covenants.
Such notice shall be provided in writing to the Office of Vice President and
General Counsel of the Company at 1069 State Road 46 E, Batesville, Indiana
47006. Failure to timely provide such notice shall be deemed a material breach
of this Agreement. Consultant further consents to the Company’s notification to
any new employer of Consultant’s rights and obligations under this Agreement.

25. Scope of Restrictions.  If the scope of any restriction contained in any
preceding paragraphs of this Agreement is deemed too broad to permit enforcement
of such restriction to its fullest extent, then such restriction shall be
enforced to the maximum extent permitted by law, and Consultant hereby consents
and agrees that such scope may be judicially modified accordingly in any
proceeding brought to enforce such restriction.

26. Notices. Unless otherwise provided herein, all notices, demands, consents,
waivers and other communications required or permitted under this Agreement must
be in writing and will be deemed to have been properly given (a) if delivered by
hand, effective upon receipt, (b) if sent by certified or registered mail,
postage prepaid, return receipt requested, effective three (3) days after
mailing, or (c) if sent by a nationally recognized overnight delivery service,
effective upon receipt, in each case to the appropriate addresses set forth
below, or to such other addresses as a Party may designate by written notice to
the other Party:

     
To:
  To Consultant:
Hill-Rom Holdings, Inc.
1069 State Road 46 East
Batesville, Indiana 47006
  Peter Soderberg
To such address as directed by Consultant
in writing to the Company

Attn: Chief Executive Officer

With a required copy to:

Hill-Rom Company, Inc.

c/o Legal Department

1069 State Route 46 East

Batesville, Indiana 47006

Attention: General Counsel

27. Severability. The Parties agree that each and every paragraph, sentence,
clause, term and provision of this Agreement shall be severable, and if any
portion of this Agreement shall be held or declared to be illegal, invalid, or
unenforceable, such illegality, invalidity, or unenforceability shall not affect
any other portions hereof, and the remainder of this Agreement, disregarding
such invalid portion, shall continue in full force and effect as though such
void provision had not been contained herein.

28. Force Majeure. Neither Party shall be liable for damages which may result
from any delay or failure in performance due to acts of God or public
authorities, war and war measures, civil unrest, fire, epidemics or labor
disputes; provided, however, that the Party whose performance is impacted by any
such event or circumstance provides prompt and reasonable notice to the other
Party describing such event or circumstance, uses commercially reasonable
efforts to mitigate the impact of such event or circumstance on such Party’s
obligations hereunder and performs its or his obligations to the maximum extent
and as soon as possible.

29. Successors and Assigns. The Company may assign this Agreement or any of its
obligations or rights hereunder to any of its subsidiaries. The rights and
obligations of the Company under this Agreement shall inure to its benefit, its
successors and affiliated companies and shall be binding upon the successors and
assigns of the Company. This Agreement, being personal to the Consultant, cannot
be delegated or assigned by Consultant without the Company’s written consent and
any attempt to do so shall render this Agreement null and void.

30. Modification and Waiver. This Agreement may not be amended except by a
written agreement executed by both Parties. No waiver of any of the provisions
of this Agreement shall be deemed, or shall constitute, a waiver of any other
provision, whether or not similar, nor shall any waiver constitute a continuing
waiver unless expressly so stated in writing. No waiver shall be implied from
conduct or a failure to enforce rights or a delay in enforcing rights. No waiver
shall be binding unless executed in writing by the Party making the waiver.

31. Governing Law. This Agreement shall be construed as an Agreement made in the
State of Indiana and shall be governed and construed in accordance with the laws
of the State of Indiana without regard to any other state’s conflicts of law
principles. The Parties expressly agree that it is appropriate for Indiana law
to apply to: (i) the interpretation of this Consulting Agreement; (ii) any
disputes arising out of this Consulting Agreement; and (iii) any disputes
arising out of their business relationship.

32. Choice of Forum. Consultant acknowledges that the Company is based in
Indiana, and understands and further acknowledges the Company’s desire and need
to defend any litigation against it in Indiana. Accordingly, the Parties agree
that any claim of any type brought by Consultant against the Company or any of
its affiliated entities, employees or agents must be maintained only in a court
sitting in Marion County, Indiana, or Ripley County, Indiana, or, if a federal
court, the Southern District of Indiana, Indianapolis Division. Consultant
further understands and acknowledges that in the event the Company initiates
litigation against Consultant, the Company may need to prosecute such litigation
in his forum state, in the State of Indiana, or in such other state where
Consultant is subject to personal jurisdiction. Accordingly, the Parties agree
that the Company can pursue any claim against the Representative in any forum in
which Consultant is subject to personal jurisdiction. Consultant specifically
consents to personal jurisdiction in the State of Indiana.

33. Outside Representations. Consultant represents and acknowledges that in
signing this Agreement he does not rely, and has not relied, upon any
representation or statement made by the Company or by any of the Company’s
employees, officers, agents, stockholders, directors or attorneys with regard to
the subject matter, basis or effect of this Agreement or otherwise.

34. Voluntary Execution. Consultant acknowledges that he has carefully read and
fully understands all of the terms and conditions of this Agreement, that he has
entered into this Agreement voluntarily and that he has executed this Agreement
after having had the opportunity to consult with an attorney of his choice
concerning its terms and conditions.

35. Entire Agreement. This Agreement shall constitute the entire agreement and
understanding between the Company and Consultant and shall supersede and replace
all prior and contemporaneous agreements and understandings, written or oral,
between the Parties concerning any matter, with the exception of [the Separation
and Release Agreement signed by Consultant on {INSERT DATE} and] [parties to
determine if bracketed text is applicable at time of execution] the
post-employment restrictive covenants set forth in any employment agreement
previously executed by Consultant, to the extent not inconsistent herewith. All
other agreements between the Parties and/or between Consultant and the Company
or any subsidiary thereof shall be deemed void except as expressed herein.

IN WITNESS WHEREOF, the Parties have signed or caused a duly-authorized agent
thereof to sign, the Agreement on their behalf and thereby acknowledge their
intent to be bound by the same.

     
HILL-ROM HOLDINGS, INC.
  PETER SODERBERG
By:
  By:
 
   
Title:
  Title:
 
   
Date:
  Date:
 
   

(Rev. 09.08.09)

Attachment 1

ILLUSTRATIVE COMPETITOR LIST

The following is an illustrative, non-exhaustive list of Competitors with whom
Consultant may not, during Consultant’s relevant non-compete period, directly or
indirectly engage in any of the competitive activities proscribed by the terms
of Consultant’s Consulting Agreement.

     
- Amico Corporation
- APEX Medical Corp.
- Aramark Corporation
- Barton Medical Corporation
- CareMed Supply, Inc.
- Corona Medical SAS
- Dukane Communication Systems, a
division of Edwards Systems
Technology, Inc.
  - Anodyne Medical Device, Inc.
- Apria Healthcare Inc.
- Ascom (Ascom US, Inc.)
- B.G. Industries, Inc.
- Comfortex, Inc.
- Custom Medical Solutions
- Freedom Medical, Inc.



- Gaymar Holding Company, LLC
(Gaymar Industries, Inc.)
  - GF Health Products, Inc. (Graham Field)


- Getinge Group (Arjo; Getinge;
Maquet; Pegasus; Huntleigh
Technology Plc (Huntleigh
Healthcare, LLC))
  - Handicare AS (Romedic, Inc.)

- Horcher GmbH


- Human Care HC AB
- Industrie Guido Malvestio S.P.A.
  - Intego Systems, Inc. (formerly
known as Wescom Products, Inc.)


- Invacare Corporation
  - Joerns Healthcare, Inc.
- Joh. Stiegelmeyer & Co., GmbH
(Stiegelmeyer)
  - Kinetic Concepts, Inc. (KCI)


- Linet (Linet France, Linet Far East)
  - MedaSTAT, LLC
- Medline Industries, Inc.
  - Merivaara Corporation
- Modular Services Company
  - Molift
- Nemschoff Chairs, Inc.
  - Paramount Bed Company, Ltd.
- Nurture by Steelcase, Inc.
  - Pardo
- Pegasus Airwave, Inc.
  - Premise Corporation
- Prism Medical Ltd (Waverly Glen)
  - Radianse, Inc.
- Rauland-Borg Corporation
  - Recovercare, LLC (Stenbar, T.H.E. Medical)
- SIZEwise Rentals, LLC
  - Statcom (Jackson Healthcare Solutions)
- Stryker Corporation
  - Sunrise Medical (Ted Hoyer and Company)
- Tempur-Pedic Medical, Inc.
  - Tele-Tracking Technologies, Inc.
- Universal Hospital Services, Inc.
  - V. Guldmann A/S
- Voelker AG
 


While the above list is intended to identify the Company’s primary competitors,
it should not be construed as all encompassing so as to exclude other potential
competitors falling within the Non-Compete definitions of “Competitor.” The
Company reserves the right to amend this list at any time in its sole discretion
to identify other or additional Competitors based on changes in the products and
services offered, changes in its business or industry as well as changes in the
duties and responsibilities of the individual Consultant. An updated list will
be provided to Consultant upon reasonable request.

(Revised list December 2008)



1   Non-solicit (§19) and non-compete (§20) are open for discussion with Peter.

